DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Fanuele, US Patent No. 4,485,678) fails to teach determine a predetermined percentile vibration amplitude for each of the plurality of predetermined rotor speed ranges of the transient speed operation for the at least one vibration sensor; and using historical vibration measurement data obtained from a predetermined number of previous transient speed operations performed by at least the rotor, determine whether a vibration measurement obtained during the transient speed operation is indicative of a rotor anomaly by determining whether a trend exists in the predetermined percentile vibration amplitude for at least one of the plurality of predetermined rotor speed ranges and the at least one vibration sensor over a preset number of previous transient speed operations, wherein the preset number of previous transient speed operations is greater than two; and indicate the rotor anomaly exists in response to determining the trend exists and in combination with the other limitations of the base claim.
As to claim 13, the prior art of record(s) (closest prior art, Fanuele, US Patent No. 4,485,678) fails to teach determining a predetermined percentile vibration amplitude for each of the plurality of predetermined rotor speed ranges of the transient speed operation for the at least one vibration sensor; and using historical vibration measurement data obtained from a predetermined number of previous transient speed operations performed by at least the rotor, determining whether a vibration measurement obtained during the transient speed operation is indicative of a rotor anomaly by determining whether a trend exists in the predetermined percentile vibration amplitude for at least one of the plurality of predetermined rotor speed ranges and the at least one vibration sensor over a preset number of previous transient speed operations, wherein the preset number of previous transient speed operations is greater than two; and indicating the rotor anomaly exists in response to determining the trend exists and in combination with the other limitations of the base claim.
As to claim 20, the prior art of record(s) (closest prior art, Fanuele, US Patent No. 4,485,678) fails to teach determine a predetermined percentile vibration amplitude for each of the plurality of predetermined rotor speed ranges of the transient speed operation for the at least one vibration sensor; and using historical vibration measurement data obtained from a predetermined number of previous transient speed operations performed by at least the rotor, determine whether a vibration measurement obtained during the transient speed operation is indicative of a rotor anomaly by determining whether a trend exists in the predetermined percentile vibration amplitude for at least one of the plurality of predetermined rotor speed ranges and the at least one vibration sensor over a preset number of previous transient speed operations, wherein the preset number of previous transient speed operations is greater than two; and indicate the rotor anomaly exists in response to determining the trend exists and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings & Information disclosure statement
Examiner acknowledges and verifies the drawings & IDS dated 11/11/2019 & 04/02/2021. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	04/22/2022